Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 9/19/22.  Applicant’s arguments have been considered.  Claims 1, 8, 9 and 11-21 are pending.  Claims 8, 9 and 14-21 are withdrawn.
Election/Restriction
Applicant’s election of Group I, claim 1, in the reply filed on 9/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected invention of Group I is directed toward a lithium metal product wherein the lithium metal product comprises a copper cathode.  See originally filed claim 1 and the restriction requirement of 3/17/22. 
Claims 8, 9 and 14-21 are withdrawn from further consideration as being drawn to a nonelected invention.  Claims 8, 9 and new claims 16-21 are directed toward a process.  See Group III of the restriction requirement of 3/17/22.  New claims 14 and 15 are directed toward the lithium metal product of Group IV.  See originally filed claim 10 and the restriction requirement of 3/17/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the lithium salt” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the lithium salts”.
**
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “the cathode is adjustable” which does not appear to further limit claim 1 that recites the cathode is “movable”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims Analysis
At least claim 1 recites “A lithium metal product formed by a process comprising”, which is a product by process limitation.  Process limitations have not been given patentable weight.  Only structural limitations of the claimed lithium metal product are given patentable weight.  See MPEP 2113. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swonger, US 2015/0014184 A1.
Swonger discloses an electrolytic process for continuous production of lithium metal from lithium carbonate or other lithium salts by use of an aqueous acid electrolyte and a lithium producing cell structure which includes: a cell body with a cathode within the cell body; an electrolyte aqueous solution within the cell body, the solution containing lithium ion and an anion; and a composite layer intercalated between the cathode and the electrolyte aqueous solution, the composite layer comprising a lithium ion conductive glass ceramic (LI-GC) and a lithium ion conductive barrier film (LI-BF) that isolates cathode-forming lithium from the electrolyte aqueous solution (abstract). 
Swonger teaches a process for producing lithium, comprising: providing a lithium ion source (lithium carbonate) and at least an acid in an aqueous solvent wherein lithium anion is dissolved in the solvent to form a lithium feed solution; providing an anode in contact with the solution; providing a cathode suitable for electrolysis of lithium; providing an ionizing electric current to the electrolysis cell thereby producing lithium metal at the cathode; and providing a composite layer transecting an axis of the cell body, the composite layer, comprising a lithium ion glass ceramic and lithium ion conductive barrier film that isolates cathode-forming lithium from the anion-containing solution as lithium metal is formed [0015].  Swonger teaches a cathode separated from lithium ion rich solution by a selectively permeable barrier composite (LIC-GC-BF). The composite comprises a lithium Ion conductive glass ceramic layer (LI-GC) and a lithium ion conductive barrier film (LI-BF). The LIC-GC-BF composite allows for direct production of lithium metal from solution and direct deposition of lithium metal onto a clean cathode, without need for an additional extraction process. The inventive system can include: an electrolyte feed system that provides a lithium ion rich electrolyte to the electrolysis cell; an electrolytic cell to move lithium metal from a water-based lithium ion solution through the LIC-GC-BF composite; and a method to package lithium metal. The invention can be part of a continuous lithium metal production process or as a batch process [0022].
Lithium metal builds up on a moving cathode below an intercalated composite layer. FIG. 1 of the drawings is a schematic elevation view of lithium producing cell structure and FIG. 2 is a schematic detail of the cell structure of FIG. 1. In FIG. 1, and FIG. 2, the electrolytic cell 10 according to an embodiment of the invention, includes an upper section 12 and lower section 14. The cell 10 is characterized by a movable cathode 16 that transects a cross-section of the cell. The cathode 16 transposes an axis of cell 10, advancing as an electrolysis reaction takes place in electrolyte 18 above the cathode 16, through the LIC-GC-BF composite layer. Anode 20 is provided to the cell upper section 12. The cell section 12 above the cathode 10 is loaded with electrolyte 18 via inlet 22, electrolysis proceeds and spent electrolyte is discharged via outlet 24. The cathode 16 is in contact with the electrolyte 18 through a composite layer 28 intercalated between the cathode 16 and electrolyte 18. The composite layer 28 comprises a lithium ion conductive glass ceramic layer (LI-GC) 30 adjacent the electrolyte 18 and a lithium ion conductive barrier film (LI-BF) 32 interposed between the ceramic layer 30 and cathode 18. The barrier layer 32 and glass ceramic layer 30 composite 28 isolates forming lithium at cathode 16 from electrolyte 18. Shaft 26 advances the cathode 16 and composite 28 as lithium metal is formed and deposited through the composite layer 28 onto the advancing cathode 16. The lithium metal produced at the solid cathode 16 can be drawn off as a pure metallic phase [0024].  
At least claim 1 is directed toward a lithium metal product.  Product by process limitations, in the absence of unexpected results, are obvious.  See MPEP 2113.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727